Alice Robie Resnick, J.
Under the juvenile court’s order of January 29, 1999, appellee is precluded from invoking the physician-patient privilege because she did not voluntarily undergo treatment. However, as aptly noted by the court of appeals, the record in this case does not reveal whether the testimony and records that appellant seeks to obtain regarding appellee’s treatment at CADAS concern communications received by physicians, licensed psychologists, licensed counselors, and/or licensed social workers. Thus, in the interest of judicial economy, and because all of these providers are governed by similar statutes, we will determine at once whether the testimonial privileges governing all these providers are applicable to communications made by a parent in the course of treatment ordered as part of a reunification plan in an action for dependency and neglect.
The relevant testimonial privileges are statutory in nature, and are codified at R.C. 2317.02(B)(1) (concerning communications between a physician and patient), R.C. 4732.19 (concerning communications between a licensed psychologist and client), and R.C. 2317.02(G) (concerning communications between a licensed counselor or licensed social worker and client). Under these sections, the respective privileges are to be given effect absent specific statutory waivers or exceptions, none of which applies to this case. No provision is made in any of *538these statutes that would allow for the in-court disclosure of confidential information on the basis that the treatment or service received by the patient or client was involuntary in nature, ordered as part of a journalized case plan provided in R.C. 2151.412, or is necessary or relevant to a determination of permanent custody under R.C. 2151.414. Nor is any such provision to be found anywhere in R.C. Chapter 2151 as it pertains to dependency and neglect proceedings.
This court has repeatedly and consistently refused to engraft judicial waivers, exceptions, or limitations into the testimonial privilege statutes where the circumstances of the communication fall squarely within the reach of the statute. In State v. Smorgala (1990), 50 Ohio St.3d 222, 223, 553 N.E.2d 672, 673-674, the court explained:
“The question presented for review by this certification is whether the courts of Ohio should judicially create a public policy limitation upon the statutorily created physician-patient privilege which would allow otherwise clearly inadmissible evidence to be received in ‘drunk driving’ cases. In keeping with the constitutional principle of separation of powers, we cannot adopt such a position. Judicial policy preferences may not be used to override valid legislative enactments, for the General Assembly should be the final arbiter of public policy.”
In In re Miller (1992), 63 Ohio St.3d 99, 108, 585 N.E.2d 396, 404, we succinctly stated that “Ohio’s physician-patient privilege statute makes no exception for civil commitment proceedings. TÍiis means that the privilege applies in the appropriate commitment situation involving a patient and his or her psychotherapist.” And in State v. McDermott (1995), 72 Ohio St.3d 570, 572-573, 651 N.E.2d 985, 987, the court reiterated that “the General Assembly may broaden the statutory exceptions which constitute] waiver of the privileged communications but * * * the courts should not augment the enumerated waivers. ‘The argument addressed to this court might be addressed to the legislature with persuasive power * * * but it is not for this court to make such an amendment.’ [Swetland v. Miles (1920) ], 101 Ohio St. [501] at 504-505, 130 N.E. [22] at 23.”
Nevertheless, appellant argues that “the purpose of the privilege is severely undermined when the patient is not voluntarily seeking help,” and that “the rationale protecting communications by a parent to a physician, licensed psychologist, social worker or counselor does not apply in proceedings under R.C. Chapter 2151.” Whatever persuasive force these arguments may have, this is not the appropriate forum in which to raise them. This court will not engage in subterfuge by judicially creating a public policy limitation under the guise of statutory interpretation.
Moreover, there is nothing in the interplay between R.C. Chapter 2151 and the testimonial privilege statutes that supports appellant’s position. “The purpose of the [physician-patient privilege] statute is to create an atmosphere of confidential*539ity, encouraging the patient to be completely candid and open with his or her physician, thereby enabling more complete treatment.” In re Miller, supra, 63 Ohio St.3d at 107, 585 N.E.2d at 403. Otherwise, the fear of disclosure “could seriously impede the patient’s chances for a recovery.” Id. at 108, 585 N.E.2d at 404. The same purpose, of course, underlies each of the testimonial privilege statutes. The same concerns are prevalent where a parent is required, under the terms of a reunification plan, to utilize medical, psychological, or other social and rehabilitative services in an effort to remedy the problems that initially caused the child to be placed outside the home so that the child can return home. See R.C. 2151.01(C), 2151.412(F)(l)(b)(i) and (H), and 2151.414(E)(1). Thus, as well stated by the court of appeals:
“In order to meet the goal of the reunification plan, the purpose underlying the statutory privilege — effective treatment — is material and significant. In other words, if a parent is fearful that any communications with her provider will not be privileged, she may not be open and truthful during treatment, thereby undermining the effectiveness of treatment and ultimately defeating the goal of remedying the reason for the removal of the child.”
Accordingly, we hold that in the absence of a specific statutory waiver or exception, the testimonial privileges established under R.C. 2317.02(B)(1) (concerning communications between a physician and patient), R.C. 4732.19 (concerning communications between a licensed psychologist and client), and R.C. 2317.02(G) (concerning communications between a licensed counselor or licensed social worker and client) are applicable to communications made by a parent in the course of treatment ordered as part of a reunification plan in an action for dependency and neglect.
For the foregoing reasons, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Douglas, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.
Lundberg Stratton, J., concurs separately.